DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 01/15/2021.
Claims 1-24 are pending. Claims 1, 12, 19, and 23 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 07/19/2021.  This IDS has been considered.

Specification Objections
6.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-2, 12-13, 18-19, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUMAR et al. (US 2019/0042160 A1).
Regarding independent claim 1, KUMAR teaches an in-memory processing apparatus (Fig. 5: 500 “system” with compute-in memory circuit. See Fig. 1A-Fig. 5 for illustrated circuits and functionality), the apparatus comprising: 
a memory cell array (Fig. 5 in context of para [0102]: memory array) comprising memory cell groups (e.g. para [0105]: “Partitions”) configured to generate current sums (para [0105]: “current summing” ) of column currents flowing through respective column lines (Fig. 5: LBL/ GBL) in response to input signals input through row lines (para [0098], para [0105]: “current summing” by using bit positioned pulse on WLs or multirow access signal. See also para [0044]); 
voltage controlled delay circuits (sampling circuit, Fig. 2B: 230, Fig. 2A: delay cells combined) configured to output (Fig. 2B), in response to an input of a start signal at a first time point (Fig. 2A: initial VBL input), stop signals (para [0068], Fig. 2B: 214 STOP) at second time points delayed by delay times (para [0066], para [0068]: when VBL equal Vref) determined based on magnitudes of applied sampling voltages corresponding to the current sums (para [0065], para [0066], para [0068]: delay determined by  sampling and when VBL reaches reference voltage); and 
a time-digital converter (Fig. 5: 560 TDC, see Fig. 2A: 210) configured to perform time-digital conversion at the second time points (Fig. 2A: 224, para [0067]).
Regarding claim 2, KUMAR teaches the apparatus of claim 1, wherein the voltage controlled delay circuits are configured to determine the delay times in proportion to the magnitudes of the sampling voltages (para [0066], para [0067], para [0068]).
Regarding independent claim 12, KUMAR teaches a computing apparatus (Fig. 12 computing system , see para [0162]) comprising: 
a host processor (Fig. 12: 1210, 1222); 
a memory device (Fig. 12: 1230); and 
an in-memory processing device (Fig. 12: 1294 CIM, See Fig. 1A-Fig. 5 for illustrated circuits and functionality) comprising: 
a memory cell array (Fig. 5 in context of para [0102]: memory array) comprising memory cell groups (para [0105]: “Partition”) configured to generate current sums of column currents flowing through respective column lines in response to input signals input through row lines (para [0098], para [0105]: “current summing” by using bit positioned pulse on WLs or multirow access signal); 
voltage controlled delay circuits (sampling circuits, Fig. 2B: 230, Fig. 2A: delay cells combined) configured to output, in response to an input of a start signal at a first time point (Fig. 2A: initial VBL input), stop signals (para [0068], Fig. 2B: 214 STOP) at second time points delayed by delay times (para [0066], para [0068]) determined based on magnitudes of applied sampling voltages corresponding to the current sums (para [0065], para [0066], para [0068]: delay determined by  sampling and when VBL reaches reference voltage); and 
a time-digital converter (Fig. 5: 560 TDC, see Fig. 2A: 210) configured to perform time-digital conversion at the second time points (Fig. 2A: 224, para [0067]).
Regarding claim 13, KUMAR teaches the apparatus of claim 12, wherein the voltage controlled delay circuits are configured to determine the delay times in proportion to the magnitudes of the sampling voltages. (para [0066], para [0067], para [0068])
Regarding claim 18, KUMAR teaches the apparatus of claim 12, wherein the memory device stores instructions that, when executed by the host processor, configure the host processor to control the in-memory processing device to perform the generating of the current sums, the outputting of the stop signals, and the performing of the time-digital conversion (para [0151], para [0157]-para [0159]).
Regarding independent claim 19, KUMAR teaches an in-memory processing method, the method comprising: inputting input signals to memory cell groups through row lines of a memory cell array; applying sampling voltages corresponding to current sums of column currents flowing through column lines of the memory cell array to voltage controlled delay circuits connected to the column lines; inputting a start signal to the voltage controlled delay circuits at a first time point; outputting stop signals at second time points delayed by delay times determined based on magnitudes of the sampling voltages; and performing time-digital conversion at the second time points.
(see Claim 1, 12 rejection analysis)
Regarding claim 22, KUMAR teaches 22. The method of claim 21, further comprising outputting, based on the output counting values, an output digital value corresponding to a MAC operation result of a neural network (para [0033], para [0045], para [0051]).
Regarding independent claim 23, KUMAR teaches an in-memory processing apparatus, the apparatus comprising: a memory cell array comprising memory cell groups each corresponding to a respective column line and configured to generate a current sum of column currents flowing through the respective column line in response to input signals applied through row lines; voltage controlled delay circuits each corresponding to a respective column line and configured to output, in response to an input of a start signal at a first time point, a stop signal at second time point delayed by a delay time determined based on a magnitude of an applied sampling voltage corresponding to a respective one of the current sums; and a time-digital converter configured to, based on the stop signals, perform time-digital conversion at the second time points.
(see Claim 1, 12 rejection analysis)

Allowable Subject Matter
Claims 3-11, 14-17, 20-21, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for 

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Jung et al. (US 2021/0405967 A1): Fig. 1-Fig. 13 disclosure applicable for all claims.
LEE (US 2021/0366542 A1): disclosure and claims applicable for double patenting rejection.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825